11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                     JUDGMENT

In the interest of A.V., a child,             * From the 90th District Court
                                                of Stephens County,
                                                Trial Court No. CV32227.

No. 11-20-00234-CV                            * March 31, 2021

                                              * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order insofar as it terminated the parental rights of A.V.’s
mother and father, and we remand this cause to the trial court for further
proceedings. This court’s ruling does not alter the trial court’s appointment of the
Department of Family and Protective Services as A.V.’s managing conservator.
Furthermore, any proceeding on remand must be commenced within 180 days of
this court’s mandate.